Citation Nr: 0639880	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-34 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for residuals of a right 
third toe injury.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 until his retirement in June 1998.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 rating decision by the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran is not shown to have any residual disability from 
a right third toe injury.


CONCLUSION OF LAW

Service connection for residuals of a right third toe injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letter dated in 
September 2004.  Although he was provided VCAA notice 
subsequent to the February 2003 rating decision appealed, he 
is not prejudiced by such notice timing defect.  He was 
notified of VA's duties to notify and assist in the 
development of the claim.  The September 2004 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The letter also 
specifically informed the veteran to submit any pertinent 
evidence in his possession.  See page 2 of the September 2004 
letter.  Furthermore, in a March 2006 letter, he was given 
notice regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was given ample time to respond to these letters or 
supplement the record.  The claim was readjudicated after all 
essential notice was given.  See June 2006 supplemental 
statement of the case.  

The veteran's service medical records have been secured.  The 
RO arranged for a VA examination. The veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service medical records show that he was seen 
in August 1900 after jamming his right middle toe.  
Specifically, the veteran complained of pain, swelling and 
discoloration of the toe after slamming his foot into a box 
of books.  Upon examination, the veteran complained of 
moderate tenderness.  Slight edema was noted in the toe.  
Range of motion was good without pain.  No deformity was 
palpable.  X-rays were not taken at that time.  The 
impression was contusion/probable fracture of the right third 
toe.  The toe was "buddy taped" and the veteran was told to 
return the following week if his pain persisted.  An October 
1997 report of physical examination prior to retirement notes 
that examination of the feet was normal. 

Post-service medical evidence includes a November 1998 VA 
examination report which notes the veteran's complaint of 
occasional stiffness in his right third toe.  Examination of 
the feet revealed no abnormality.  The impression included 
status post-fracture of the third toe, right foot, with no 
residual.  

Although the veteran did complain of, and receive treatment 
for, a right third toe injury in service, service medical 
records do not show that a chronic right third toe disorder 
was found.  No such disability was noted on his examination 
prior to retirement.  There is no postservice medical 
evidence of right third toe disability.  The veteran has not 
identified any treatment for such disability; VA examination 
in 1998 revealed no current disability.  Accordingly, service 
connection for residuals of a right third toe injury is not 
warranted.  See Brammer, supra.  

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a right third toe injury 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


